EVANS, Circuit Judge.
Upon consideration of the motion to docket and dismiss, duly filed herein by the respondent in the above-entitled cause, and counsel for the petitioner therein having been duly served with a copy of said motion (which notice is attached to the motion to docket and dismiss), and it appearing to the satisfaction of the court that heretofore, on June 29, 1933, counsel for the respective parties herein stipulated and agreed inter alia that this proceeding should abide the final decision of the United States Circuit Court of Appeals for the Ninth Circuit in a proceeding therein entitled L. P. Moen, Administrator de bonis non of the Estate of John Arthur Week, Deceased, v. Commissioner of Internal Revenue, No. 42544; and it further appearing to the court that the United States Circuit Court of Appeals for the Ninth Circuit did, on February 5, 1934, hand down its decision in said last mentioned proceeding, which decision is now final.
It is, by the court, this 13th day of January, 1936, adjudged and ordered that the clerk of this court shall forthwith docket herein the cause entitled as in the caption hereof, and that thereupon the said cause shall.stand dismissed.
Mandate forthwith.